Case 5:19-cv-02505-JGB-SP Document 1-2 Filed 12/30/19 Page1of4 Page ID #:24

EXHIBIT B
Case 5:19-cv-02505-JGB-SP Document 1-2 Filed 12/30/19 Page 2of4 Page ID #:25

CIV-110

 

ATTORNEY OR PARTY WITHOUT ATTORNEY: STATE BARNO: 117679 FOR COURT USE ONLY
NAME: Richard A. Jones

FIRM NAME: Law Offices of Richard A. Jones

STREET ADDRESS: 1820 E 17th St.

city: Santa Ana STATE: CA —s ip. Code: 92705
TELEPHONE NO.: 744-480-0200 FAX NO.: 714-480-0423 F

EmaiL anpRess: melinda@ricjonesiegal.com Superior Court of California
ATTORNEY FOR (Namey. David DeHate County of Riverside
SUPERIOR COURT OF GALIFORNIA, COUNTY OF Riverside 11/4/2019

STREET ADDRESS: 30755-D Auld Road D. Romo
MAILING ADDRESS: °

CITY AND ZIP CODE: Murrieta, CA 92563 Electronically Filed
BRANCH NAME: Southwest Justice Center
Plaintiff/Petitioner: David DeHate
Defendant/Respondent: Lowe's Companies, Inc., et al.

 

 

 

CASE NUMBER:

REQUEST FOR DISMISSAL MCC1901302

 

 

A conformed copy will not be returned by the clerk unless a method of return is provided with the document.

 

This form may not be used for dismissal of a derivative action or a class action or of any party or cause of action ina class
action. (Cal. Rules of Court, rules 3.760 and 3.770.)
1. TO THE CLERK: Please dismiss this action as follows:

a. (1) [__] With prejudice (2) ((x] Without prejudice

 

 

 

b. (1) [3] Complaint (2) [__] Petition
(3) [[_] Cross-complaint filed by (name): on (date):
(4) [] Cross-compiaint filed by (name): on (date):

(5) [{__] Entire action of all parties and ail causes of action
(6) [G¢] Other (specify):* Lowe’s Companies, Inc. only

2. (Complete in all cases except family jaw cases.)
The court [__] did [x7] did not waive court fees and costs for a party in this case. (This information may be obtained from the
clerk. If court fees and costs were waived, the declaration on the back of this form must be completed).

Date: 11/4/2019
Richard A. Jones > hondO Nien

 

(TYPE OR PRINT NAME OF [“x] ATTORNEY [___] PARTY WITHOUT ATTORNEY) NL (SIGNATURE}
*If dismissal requested is of specified parties onty of specified causes of action only, Attorney or party without attorney for.
or of specified cross-complaints only, so state and identify the parties, causes of Kx] Plaintiff/Petitioner C_] Defendant/Respondent

action, cr cross-complaints to ba dismissed.

[__] Cross Complainant
3. TO THE CLERK: Consent to the above dismissal is hereby given.**

Date: »

 

 

 

(TYPE OR PRINT NAME OF [7] ATTORNEY [___] PARTY WITHOUT ATTORNEY) (SIGNATURE)
** if a cross-complaint — or Response (Family Law) seeking affirmative Attorney or party without attorney for:
relief - is on file, the attorney for cross-complainant (respondent) must sign CI Plaintiff/Petitioner Cc] Defendant/Respondent

this consent if required by Code of Civil Procedure section 581 (i) or (j).
[__] Cross Complainant

 

{To be completed by clerk)

4. [7] Dismissal entered as requested on (date): 11/4/2019

5 {[_] Dismissal entered on (date): as to only (name):
6. [__] Dismissal not entered as requested for the following reasons (specify):

7. a. DX] Attorney or party without attorney notified on (date):
b. [__] Attorney or party without attorney not notified. Filing party failed to provide

[-_] acopytobeconformed [__] means to return conformed copy : ©,
“bow , Deputy

 

 

Date: Clerk, by Page 4 of 2
Fe ’
jude Counel of Calfomsa REQUEST FOR DISMISSAL een aBEIT(o Cal Rules of Cour, na 2.1300

CHV-110 (Rev, Jan. 1, 2013} www.courts.ca.gov
Case 5:19-cv-02505-JGB-SP Document 1-2 Filed 12/30/19 Page 3o0f4 Page ID #:26

ClV-110

 

_ os ; CASE NUMBER:
Plaintiff/Petitioner: David DeHate MCC1901302
Defendant/Respondent: Lowe's Companies, Inc., et al.

 

 

 

 

 

COURT'S RECOVERY OF WAIVED COURT FEES AND COSTS
if 2 party whose court fees and costs were initially waived has recovered or will recover $10,000,.cr more in
value by way of settlement, compromise, arbitration award, mediation settlement, or other means, the
court has a statutory llen on that recovery. The court may refuse to dismiss the case until the lien is
satisfied. (Gov. Code, § 68637.)

 

 

 

Declaration Concerning Waived Court Fees
1. The court waived court fees and costs in this action for (name):

2. The person named in item 1 is (check one below):
a, [[_] not recovering anything of value by this action.
b, [__] recovering less than $10,000 in value by this action.
c. [[_] recovering $10,000 or more in vatue by this action. (if itern 2c is checked, term 3 must be completed.)
3. [(_] All court fees and court costs that were waived in this action have been paid to the court (check one): Yes No

! declare under penalty of perjury under the laws of the State of California that the information above is true and correct.

>

(TYPE OR PRINT NAME. OF [__ ] ATTORNEY ["_] PARTY MAKING CECLARATION) (SIGNATURE)

Date:

 

CIV-140 (Rev, January 1, 2013] REQUEST FOR DISMISSAL Page 20f2
 

 

 

 

 

Case] p:19-cv-02505-JGB-SP Document 1-2 Filed 12/30/19 Page 4of4 Page ID #:27
j PROOF OF SERVICE
2 STATE OF CALIFORNIA, COUNTY OF ORANGE
3
I am employed in the County of Orange, State of California. I am over the age of 18 and
4 not a party to the within action; my business address is 1820 E. 17th St., Santa Ana, CA 92705.
5 On November 4, 2019, I served the foregoing documents described as REQUEST FOR
6 || DISMISSAL of LOWE’S COMPANIES, INC. on all interested parties in this action by
7 || placing the true copies thereof in sealed envelopes addressed as follows:
8
g || Diana Rivera, Esq.
Tharpe & Howell, LLP
10 |) 15250 Ventura Blvd.
il Sherman Oaks, CA 91403
DRivera(@tharpe-howell.com
12 || Counsel for Defendant, Lowe’s Home Centers, LLC
13
(XX) BY MAIL: I caused such envelope(s) to be deposited in the mail at Santa Ana, CA. The
14 envelope was mailed with postage thereon fully prepaid. I am "readily familiar" with the firm's
15 practice of collection and processing correspondence for mailing. Under that practice it would
16 II be deposited with U.S. postal service on that same day with postage thereon fully prepaid at
17 || Santa Ana, California in the ordinary course of business. I am aware that on motion for the party
18 |] served, service is presumed invalid if postal cancellation date is more than one day after date of
19 || deposit for mailing in affidavit.
29 || (XX)(State) I declare under penalty of perjury under the laws of the State of California that the
3] above is true and correct.
39 Executed on November 4, 2019, at Santa Ana, California.
23
7 Mubed’. 7) —
25 MELINDA SPAZIAN@  ~
26 .
27
28
1
PROOF OF SERVICE

cAKdehate, david\pleading\caption.docx

 
